Citation Nr: 0907542	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-38 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, the claim of entitlement to service 
connection for colon cancer (claimed as lower 
bowel/intestinal cancer), including secondary to inservice 
exposure to herbicides.

4.  Entitlement to service connection for pancreas cancer, 
including secondary to inservice exposure to herbicides.

5.  Entitlement to service connection for spleen cancer, 
including secondary to inservice exposure to herbicides.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  He also served on various periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) while in the Army Reserves from September 1968 to 
June 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in January 2004 and in 
August 2006, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.

In April 2008, the Veteran filed a claim seeking an increased 
disability rating for his service-connected lumbar spine.  
The RO has not yet had the opportunity to review this claim, 
and is hereby referred to the RO for development and 
adjudication as appropriate.  

The issues of service connection for bilateral hearing loss 
and for tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1994, the RO issued a rating decision which 
denied the Veteran's original claim seeking service 
connection for colon cancer, including secondary to inservice 
exposure to herbicides.  Although provided notice of this 
decision in May 1994, the Veteran did not perfect an appeal 
thereof.
 
2.  In February 1997, and again in November 1998, the RO 
issued rating decisions which denied the Veteran's attempts 
to reopen his claim seeking service connection for colon 
cancer, including secondary to inservice exposure to 
herbicides.  Although provided timely notice of these 
decisions, the Veteran did not perfect an appeal thereof.

3.  In April 2006, the Veteran filed his present claim 
seeking entitlement to service connection for colon cancer 
(claimed as lower bowel/intestinal cancer), including 
secondary to inservice exposure to herbicides.

4.  In November 2005, additional service treatment records 
were retrieved by the RO from the National Personnel Records 
Center (NPRC).  These records existed at the time of the RO's 
November 1998 denial of the Veteran's attempt to reopen his 
claim seeking service connection for colon cancer, and the 
RO's inability to obtain these records at an earlier time was 
not due to the Veteran's failure to provide the RO with 
sufficient information.

5.  In May 2008, additional service personnel records were 
retrieved by the RO from NPRC.  These records existed at the 
time of the RO's November 1998 denial of the Veteran's 
attempt to reopen his claim seeking service connection for 
colon cancer, and the RO's inability to obtain these records 
at an earlier time was not due to the Veteran's failure to 
provide the RO with sufficient information.

6.  The evidence of record does not show colon cancer, 
including lower bowel and intestinal cancer; pancreatic 
cancer; or spleen cancer related to the Veteran's military 
service or to any incident therein, to include as due to 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim 
seeking service connection for colon cancer (claimed as lower 
bowel/intestinal cancer), including secondary to inservice 
exposure to herbicides, have been met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(c) (2008).

2.  Colon cancer (claimed as lower bowel/intestinal cancer) 
was not incurred in or aggravated by active military service, 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Pancreatic cancer was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  Spleen cancer was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's June 2006 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), Dingess/Hartman, 
supra.  A follow-up notice letter addressing the issue of 
service connection for colon cancer was sent in March 2008.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board notes that its decision herein reconsiders the 
Veteran's claim for service connection for colon cancer 
(claimed as lower bowel/intestinal cancer) pursuant to 
38 C.F.R. § 3.156(c).  Accordingly, the notice requirements 
for reopening claims under Kent v. Nicholson, 20 Vet. App. 1 
(2006), are moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the Veteran's 
service personnel records, service treatment records, and his 
identified VA and private treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also notes that a medical opinion concerning the 
etiology of the Veteran's current cancer disorders is not 
needed.  Specifically, there is no indication in the record 
that any of these conditions is associated with the Veteran's 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board is cognizant that there are instances in which lay 
testimony can constitute probative evidence supporting an 
association between service and the claimed disability so as 
to satisfy the requirements of McLendon.  For example, a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony can point to as 
to a continuity of symptomatology that would satisfy the 
requirements of McLendon.  However, the Board finds that a 
lay person is not be competent to offer an opinion on a 
matter clearly requiring medical expertise, such as linking 
the claimed cancers to herbicide exposure in service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the Veteran's lay beliefs alone can serve to establish any 
association between the Veteran's cancer and his military 
service.  As there is no other competent evidence suggesting 
any association with service, the Board finds that an 
examination is not warranted.  See Wells v. Principi, 326 F. 
3d 1381 (Fed. Cir. 2003).

Following the most recent supplemental statement of the case, 
issued in June 2008, additional VA treatment records, dated 
in June 2008, were received herein.  A review of these 
records failed to reveal any new pertinent information 
regarding the claims being adjudicated herein.  As such, a 
remand for RO consideration of this evidence is not required.  
See 38 C.F.R. § 20.1304 (2008).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).


I. Preliminary Matter

In August 1993, the Veteran filed his original claim seeking 
entitlement to service connection for colon cancer, including 
secondary to inservice exposure to Agent Orange.  The RO 
denied the Veteran's claim in a rating decision, dated in 
April 1994.  Although notified of this decision by the RO in 
May 1994, the Veteran did not file an appeal of this issue, 
and the RO's April 1994 decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200 (2008).  

In August 1996, the Veteran filed an attempt to reopen his 
claim seeking entitlement to service connection for colon 
cancer.  The RO denied the Veteran's attempt to reopen in a 
February 1997 rating decision.  Although notified of this 
decision by the RO in that same month, the Veteran did not 
file an appeal of this decision, and the RO's February 1997 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200 (2008).  

In September 1998, the Veteran filed a second attempt to 
reopen his claim seeking entitlement to service connection 
for colon cancer.  The RO denied the Veteran's attempt to 
reopen in a November 1998 rating decision.  Although notified 
of this decision by the RO in that same month, the Veteran 
did not file an appeal of this decision, and the RO's 
November 1998 decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200 (2008).  

In April 2006, the Veteran filed his present claim seeking 
service connection for colon cancer (claimed as lower 
bowel/intestinal cancer), including secondary to inservice 
exposure to herbicides.

In August 2006, the RO issued a rating decision which denied 
the veteran's claim seeking service connection for colon 
cancer on the merits.  Thereafter, the Veteran perfected an 
appeal of this decision.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim 
is so reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In addition to new and material evidence, recently revised 38 
C.F.R. § 3.156(c), effective on or after October 6, 2006, 
provides that at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, 38 
C.F.R. § 3.156(c)(i)(3) provides that an award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.

In this case, the RO has adjudicated the Veteran's current 
claim on the merits, without any clear consideration as to 
whether new and material evidence had been presented to 
reopen the claim for entitlement to service connection for 
colon cancer.  Such a determination, however, is not binding 
on the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  

Since his last final denial, additional service treatment 
records and service personnel records have been retrieved by 
the RO.  In November 2005, additional service treatment 
records were retrieved by the RO from NPRC.  In May 2008, 
additional service personnel records were retrieved by the RO 
from NPRC.  These records existed at the time of the RO's 
November 1998 denial of the Veteran's most recent attempt to 
reopen his claim seeking service connection for colon cancer, 
and the RO's inability to obtain these records at an earlier 
time was not due to the Veteran's failure to provide the RO 
with sufficient information.

Accordingly, reconsideration of the claim for service 
consideration for colon cancer is warranted.  38 C.F.R. § 
3.156(c).  As the RO did adjudicate the Veteran's claim 
herein on the merits, the Board shall also address the 
Veteran's claim herein.

II.  Service Connection for Cancer of the Colon, Spleen and 
Pancreas

The Veteran is seeking entitlement to service connection for 
colon (claimed as lower bowel/intestinal cancer), pancreatic 
and spleen cancer.  He attributes his cancers to his 
inservice exposure to herbicide agents (including Agent 
Orange).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may be presumed for malignant tumors, if 
it is shown that the Veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, and this condition manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Active military, naval, or air service includes any period 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24); 38 C.F.R. § 3.6(a), (d) (2008).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. §§ 
101(22) (West 2002); 32 U.S.C.A. § 316, 502, 503, 504, 505; 
38 C.F.R. § 3.6(c)(3) (2008).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Thus, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

Furthermore, certain diseases are presumptively service-
connected if there are circumstances establishing herbicide 
agent exposure, either on the basis of the legal presumption 
or on competent evidence of such exposure, even though there 
is no record of such disease during service.  38 C.F.R. 
§ 3.309(e).  These conditions are: chloracne or other 
acneform diseases consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).   

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which VA 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-
57589 (1996).

In this case, the Veteran served on active duty from 
September 1966 to September 1968, including service in the 
Republic of Vietnam.  He also served on various periods of 
ACDUTRA and INACDUTRA in the Army Reserves from September 
1968 to June 1993.
  
The Veteran's service medical records are completely silent 
as to any treatment for or diagnosis of cancer, any type.  
His report of separation, performed in August 1968, listed 
his spine, abdomen, viscera, anus and rectum as normal.  
Physical examinations, performed in July 1975, May 1981, 
November 1985, December 1987, and February 1991, are also 
silent as to any diagnosis of cancer.

A treatment report, dated February 19, 1993, noted the 
Veteran's history of intermittent epigastric pain for the 
past two weeks.  The report noted an assessment of rule out 
peptic ulcer disease, and indicated that the Veteran was 
prescribed Zantac.  

A treatment report, dated in June 1993, noted the Veteran's 
history of stomach pain for the past five months.  The report 
concluded with a diagnosis of microsytic anemia.  A CT scan 
of the pelvis, performed in July 1993, revealed an impression 
of thickened transverse colon with differential lymphoma, 
adenocarcinoma and possible infectious colitis.

A hospitalization report, dated in August 1993, noted the 
Veteran's six month history of progressively increasing 
abdominal pain, along with a fifty pound weight loss.  He 
also reported having night sweats and fatigue, decreased 
appetite, and occasional nausea and vomiting.  An operative 
note, dated in August 1993, noted that he underwent an 
exploratory laparotomy with right hemicolectomy and small 
bowel resection with internal enterostomy.  His hospital 
discharge report noted diagnoses of colon cancer - lymph 
node, small intestines; fever - hemophilus influenza; 
separate foci status post right hemicolectomy and small bowel 
resection for colon cancer; peptic ulcer disease; and 
malnutrition.  Subsequent treatment reports revealed that he 
underwent chemotherapy treatment for this condition.

Subsequent treatment reports noted the Veteran's complaints 
of left sided abdominal pain since November 2005.  A CT scan 
of the abdomen and pelvis, performed in December 2005, 
revealed focal bowel wall thickening of the proximal jejunum, 
with associated air-fluid level and mild focal dilation of 
unclear etiology.  An upper endoscope, performed in January 
2006, revealed a partially circumferential, partially 
obstructing fungating mass with bleeding in the jejunum.  A 
January 2006 biopsy of the jejunum revealed intramucosal 
adenocarcinoma.  

In February 2006, the Veteran underwent resection of the 
fourth portion of the duodenum and proximal jejunum, distal 
pancreas and spleen, and the spleenic flexure and descending 
colon.  The report noted "[i]t did appear that the tumor had 
originated in the small bowel.  The tumor was close to the 
SMA as it extended and branched into the small bowel 
mesentery, the SMA was preserved and a clear gross margin on 
the tumor was obtained."  Pathology reports revealed 
moderately differentiated adenocarcinoma with metastatic 
carcinoma in six of seven nodes.  

A treatment report, dated in April 2006, noted that the 
Veteran's condition was either a second primary or a 
recurrence of previous colon cancer (most likely second 
primary).  An addendum to this report, dated in April 2006, 
noted his history of colon cancer (status post resection 
followed by twelve months intravenous weekly chemotherapy 
with pills in 1993).  It also noted that he had recently been 
found to have Stage III (T4N1MX) adenocarcinoma of the 
proximal jejunum during evaluation for recurrent abdominal 
pain with twenty-five to forty pound weight loss, for which 
he underwent surgery in February 2006.  The Veteran 
subsequently underwent eight cycles of Folfox chemotherapy.

In February 2007, the Veteran underwent a colonoscopy which 
revealed a benign appearing, non-bleeding polyp.  The report 
of an upper endoscopic ultrasound, performed in March 2008, 
revealed an impression of three malignant appearing lymph 
nodes in the porta hepatic region.  The report also noted an 
impression of left adrenal glad appearing enlarged.  A biopsy 
report, dated in March 2008, noted that the lymph node next 
to the liver was positive for carcinoma, which was most 
likely originating from the Veteran's jejunal carcinoma.  

After reviewing the Veteran's claims folders, the Board 
concludes that service connection is not warranted for colon 
(claimed as lower bowel/intestinal cancer), spleen and 
pancreatic cancer.  

In making this determination, the Board notes that the 
veteran is not shown to have any disease that may be 
presumptively service connected for Veterans exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 
1116(a); 38 C.F.R. § 3.309(e).  In particular, he is not 
shown to have a form of cancer identified under those 
regulations as being presumptively related to herbicide 
exposure.  Accordingly, presumptive service connection for 
the Veteran's cancers, based on Agent Orange exposure is not 
warranted.  Notwithstanding the foregoing, the Veteran may 
still establish service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 
167 (1999).  

The Veteran's service treatment records were silent as to any 
diagnosis or treatment for cancer of any type. See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The first competent evidence of record indicating that the 
Veteran had been diagnosed with colon (claimed as lower 
bowel/intestinal cancer), spleen or pancreatic cancer, was in 
July 1993.  However, the Veteran's most recent ACDUTRA 
service in the Army Reserves was for two day in May 1993.  
Moreover, presumptive periods do not apply to this service.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The 
Board also notes that the Veteran's INACDUTRA periods are not 
pertinent herein as he is seeking service connection for 
cancers, i.e., a disease, not the residuals of an injury. 38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2008).

Moreover, there is no competent evidence of record which 
attributes the Veteran's current cancers to his military 
service, to include being incurred in or aggravated by a 
period of ACDUTRA.  The Veteran contends that his cancer was 
initially manifested while he was on ACDUTRA on February 19, 
1993.  However, the Veteran's statements, as a layman, are 
not competent evidence on medical diagnosis or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
While his service personnel records verify that he was on 
ACDUTRA for the day on February 19, 1993, the medical 
evidence of record from that day does not reflect a diagnosis 
of cancer.  The report concluded with a diagnosis of rule out 
peptic ulcer disease, a condition which was also noted on the 
Veteran's discharge examination from the hospital in August 
1993.   Furthermore, even if the Board were to accept the 
Veteran's theory that the symptoms noted on that day were the 
initial manifestations of cancer, the February 19, 1993 
treatment report noted a two-week history of these symptoms.  
Thus, although the Veteran may be competent to report 
symptoms, even if his symptomatology at that time was 
attributable to the subsequently diagnosed cancer, his own 
report of lay history at that time places the onset of his 
symptoms prior to that period of ACDUTRA.  The Board finds 
this more contemporaneous report as to the date of onset of 
his symptoms to be more credible than recent statements 
offered years later in support of his claim.  Therefore, even 
if the symptoms experienced at that time were attributable to 
cancer, the most credible report from the Veteran places the 
onset of the symptoms to two weeks prior to the date of 
ACDUTRA on which he complained, and there is no competent 
evidence suggesting that the underlying cancer was in any way 
aggravated by the ACDUTRA.

In summary, as there is no competent medical evidence linking 
the Veteran's cancers to any incident or incidents of 
service, service connection is not warranted.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claims, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56.




ORDER

Service connection for colon cancer (claimed as lower 
bowel/intestinal cancer), including secondary to inservice 
exposure to herbicides, is denied.

Service connection for pancreas cancer, including secondary 
to inservice exposure to herbicides, is denied.

Service connection for spleen cancer, including secondary to 
inservice exposure to herbicides, is denied.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He attributes these conditions to 
his inservice exposure to loud noise.  Specifically, in a 
statement, dated in March 2004, the Veteran indicated that he 
was exposed to acoustic trauma from a mortar attack in 1967.  
At a hearing before the RO in November 2004, the Veteran 
testified that he was exposed to small arms and artillery 
fire during service.  See RO Hearing Transcript, p. 2.  He 
also indicated that he did not complain about his resulting 
hearing loss and tinnitus during his service in the Army 
Reserves because he did not want to lose his position.  Id., 
p. 3.

After reviewing the Veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.

The Board finds that the standards of McLendon are met for 
these claims.  There is evidence of current hearing loss and 
tinnitus.  Specifically, the Veteran has testified that he 
currently has tinnitus and hearing loss.  Moreover, a 
quadrennial examination, performed in February 1991, revealed 
findings which meet the requirements for hearing loss 
pursuant to 38 C.F.R. § 3.385.  There is also evidence of 
documented inservice noise exposure and lay contentions of a 
continuity of symptomatology since service. See Charles v. 
Principi, 16 Vet. App. 370, 374- 75 (2002) (Holding that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability or recurrent symptoms, and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

In light of this record, the Board finds that a comprehensive 
medical examination is warranted to determine if the 
Veteran's current hearing loss and tinnitus were incurred 
during active service.

Accordingly, the case is remanded for the following action:

1.  Arrange for the Veteran to undergo a 
VA audiological examination for 
compensation purposes. The claims folder 
and a copy of this remand should be made 
available to and reviewed by the examiner 
prior to the examination.  Audiological 
testing should be conducted, including 
speech discrimination. 

After a review of the entire evidence of 
record, the examiner must render an 
opinion, in light of the service and post 
service evidence of record, as to whether
any current hearing loss and/or tinnitus 
is related to the Veteran's military 
service (including his Army Reserve 
service), or to any incident therein, to 
include as due to noise exposure.  The 
Veteran's military occupational 
specialty, the objective medical findings 
in the service medical records, the 
Veteran's history of inservice and post 
service noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without 
resort to speculation, it must be so 
stated.  The report prepared must be 
typed.

2.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims remaining on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


